Citation Nr: 0027580	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  92-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  By rating decision in July 1978, the New York, 
New York RO denied service connection for a psychiatric 
disorder, characterized as anxiety neurosis.  The veteran was 
notified of that decision by letter dated that same month; 
however, he failed to file a timely appeal therefrom and that 
action became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

In 1991, the veteran requested that the claim for entitlement 
to service connection for a psychiatric disorder be reopened.  
The veteran also filed a claim for service connection for 
PTSD.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 rating 
decision by the St. Petersburg, Florida RO.  This case was 
before the Board in January 1993, May 1994, April 1996 and 
September 1998 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
PTSD has been obtained by the RO.

2.  Objective confirmation that the veteran engaged in combat 
is of record.

3.  The weight of the medical evidence establishes that the 
veteran does not have PTSD that is related to his military 
service.

4.  Entitlement to service connection for a psychiatric 
disorder (other than PTSD) was denied by rating decision 
dated in July 1978; the veteran did not appeal this denial.

5.  Additional evidence submitted since July 1978 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).

2.  A July 1978 rating decision that denied service 
connection for a psychiatric disorder (other than PTSD) is 
final.  38 U.S.C.A. §§ 1110, 5107, 7105(c).

3.  Evidence received since July 1978 is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder other than PTSD has not been reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Factual Background

The veteran served on active duty from September 1965 to 
August 1967, to include approximately one year of service in 
the Republic of Vietnam.

No complaints or findings of PTSD were noted on a September 
1965 induction examination.  The veteran was found to be 
physically qualified for enlistment.  Service medical records 
reflect that the veteran was treated on various occasions; no 
complaints or findings were recorded with respect to PTSD.  
On examination for separation from service in May 1967, 
clinical psychiatric evaluation was normal.  The veteran was 
found to be physically and mentally qualified for separation.

The veteran's DD-214 indicates that his military occupational 
specialty was that of a medical assistant.  His awards and 
decorations include the Combat Medical Badge.

VA outpatient treatment records dated from 1985 to 1989 and a 
VA examination report dated in June 1990 note no complaints 
or findings related to PTSD.

VA outpatient treatment records dated from 1990 to 1991 note 
that the veteran was seen for various complaints including 
psychiatric complaints.  The veteran reported that he was 
never involved in actual combat, but did experience such 
events as rocket attacks and commandos overrunning his camp.  
Treatment records note the veteran's complaints of anxiety, 
insomnia, panic attacks and marital distress.  The veteran 
also reported waking up at night in a cold sweat, unable to 
remember his nightmares.  On other occasions, he had 
nightmares that were unrelated to his experiences in Vietnam.  
He denied hypervigilance, flashbacks, avoidance and guilt.

In July 1991, the veteran filed a claim for service 
connection for PTSD.

An October 1991 VA examination report notes the veteran's 
complaints of anxious mood and panic attacks at night.  He 
stated that his wife has to help him because he gets up in 
the middle of the night and "run[s] naked around the 
house."  He reported that he saw a lot of injured people 
during his service in Vietnam.  He denied auditory and visual 
hallucinations.  Mental status examination revealed poor 
concentration and intact cognitive functions.  Insight and 
judgment were fair.  Diagnosis was generalized anxiety 
disorder with panic features.

VA treatment records dated from 1992 to 1993 note no 
complaints or findings related to PTSD.

A June 1993 VA report of hospitalization notes that the 
veteran was admitted for observation and evaluation.  The 
veteran complained of anxiety and sleep disturbance.  Mental 
status examination revealed mild anxiety and symptoms of a 
severe mental disorder.  There was no thought disorder; the 
veteran denied hallucinations.  The examiner stated that 
psychiatric inventories revealed:

a significant number of symptoms of post 
traumatic stress disorder, including a 
sleep disturbance, concentration problems 
and flashbacks.  The [veteran] was also 
interviewed using the structured clinical 
interview for the DSM-III-R.  This 
suggests that at least according to the 
[veteran's] statements, that he meets the 
criteria established by DSM-III-R for 
post traumatic stress disorder.  The 
[veteran] presents evidence of reliving 
the distressing events, of having 
emotional numbing and of having 
heightened autonomic reactivity.  The 
[veteran] was discharged without 
psychological testing which could not be 
accomplished in a timely fashion due to 
scheduling difficulties.

Diagnoses included anxiety disorder not otherwise specified 
and symptoms of PTSD.  The veteran was referred for 
psychological testing.

In a letter received by the RO in August 1993, the veteran 
stated that during his service in Vietnam, "the Viet Cong 
bombed [his] area with 91 bombs.  As the bombs fell [he] 
awoke with horror that [his] life would end."  He further 
stated that he experienced "the feeling of choking and a 
constant fear of dying while asleep" during his military 
service and thereafter.  The veteran maintained "that these 
symptoms are related to [his] tour in Viet Nam and can be 
classified as Post Traumatic Stress Disorder."

A July 1994 report of hospitalization notes the veteran's 
complaints of nightmares and a choking feeling.  Upon 
examination, the veteran was alert and oriented times three.  
The veteran denied hallucinations and suicidal or homicidal 
ideation.  Diagnoses included adjustment disorder and rule 
out PTSD.  

An August 1994 addendum to a VA hospital discharge summary 
notes that the veteran was admitted for observation and 
evaluation for a psychiatric disorder, to include PTSD.  Upon 
clinical evaluation, a VA psychiatrist stated that, in his 
clinical judgment, "the records, the clinical interview and 
the psychological testing phase reveals no clear picture of 
identifiable or treatable posttraumatic stress disorder but 
more of generalized anxiety with panic episodes."  It was 
noted that the veteran was functioning in the average range 
of intelligence.  The possibility of some type of cognitive 
dysfunction, possibly secondary to anxiety and depression, 
was also noted.

While hospitalized in August 1994, the veteran underwent a VA 
examination.  The examination report notes the veteran's 
complaints of nervous attacks, consisting of choking and 
waking up in the middle of the night with anxiety.  The 
veteran reported that while serving in Vietnam, he did not 
participate in actual battles, but did have to rescue the 
wounded.  He further reported seeing many casualties and many 
friends die.  The veteran denied flashbacks or dreams related 
to his military service.  In one statement, the veteran 
reported that his nervousness began during service; in 
another statement, the veteran reported that his nervousness 
began about a year after service.  Examination revealed that 
the veteran was oriented to person, place and time.  Memory 
was intact, but there was some delay in response with a lack 
of concentration.  The examiner noted that the veteran was 
tense and anxious.  His speech was relevant, coherent and 
logical.  Insight and judgment were fair.  The examiner 
stated:

In my professional opinion, after 
following this veteran for several days 
in the hospital, as well as the 
historical picture of his condition, and 
by the evidence of the mental status 
examination, the veteran does not reveal 
enough symptoms or signs related with 
post-traumatic disorder.  He definitely 
has a generalized anxiety disorder, with 
panic attacks.

A December 1996 report of hospitalization notes that the 
veteran began experiencing panic attacks approximately one 
year after his discharge from military service.  The veteran 
also reported a decrease in concentration.  He denied 
hallucinations and suicidal or homicidal ideation.  Upon 
mental status examination, the veteran was cooperative.  
Speech was congruent, logical and normal in rate and volume.  
Affect was congruent with mood.  Thought processes were 
normal.  Memory was average.  Insight and judgment were good.  
The veteran did not develop any panic attacks during his 
hospital stay.  The discharge diagnoses included anxiety 
disorder and panic attack, sporadic, and rule out PTSD.  In 
the conclusion of the discharge summary, one of the doctors 
referred to the "Progress Note" of his attending doctor for 
the final evaluation of the veteran.  The referenced progress 
note likewise reflected diagnoses of anxiety disorder and 
panic attack, sporadic, and indicated that this diagnostic 
impression was "very compatible with PTSD but will have to 
be followed."  After this statement, the note indicated a 
diagnosis of rule out PTSD.

VA examination reports dated in June 1999 note that the 
veteran was examined by a psychologist and by two 
psychiatrists.  The report by the VA psychologist notes that 
the veteran reported that he used to have suffocating 
feelings at night, but these feelings were becoming less 
frequent.  It was noted that the veteran had served as a 
medic in Vietnam.  Upon examination, the veteran was alert 
and oriented in all spheres.  He was pleasant and 
cooperative, with good eye contact and good interpersonal 
skills.  Speech was organized, goal-directed, and of normal 
rate and volume.  Motor behavior was not characterized by 
abnormal movements or mannerisms.  Mood was euthymic.  Affect 
was broad in range, appropriate to content and well 
modulated.  There was no evidence of overt or reported signs 
of psychosis, delusion, hallucination, or thought disorder.  
The veteran reported adequate sleep; he denied nightmares.  
Cognitive functions appeared intact.  The veteran reported 
panicky feelings only at night, experienced by feelings of 
suffocation, pounding heart, choking and fear of dying.  He 
also reported lots of friends and good relationships with his 
children, grandchildren, mother and siblings.  He denied 
having any problem controlling his thoughts or worry.  The 
veteran stated that he thinks about Vietnam every day; he 
"thinks about the bombs that fell and he feels lucky because 
nothing ever happened to him."  Diagnosis was panic disorder 
without agoraphobia.  The examiner stated:

The veteran did experience trauma while 
in active duty.  Other diagnostic 
criteria for post traumatic stress 
disorder are not met, however.  There is 
no evidence that the trauma is re-
experienced.  For example, no nightmares, 
no distressing intrusive thoughts, no 
flashbacks, and no intense psychological 
distress or physiologic reactivity when 
exposed to cues that resemble the 
traumatic event.  There is no indication 
of numbing of general responsiveness.  He 
describes a life and belief system that 
appears to provide meaning for him and he 
describes many meaningful interpersonal 
relationships.  He does not experience 
symptoms of increased arousal.

The report by the VA psychiatrists notes that the veteran 
served as a medic in Vietnam.  His duties included taking 
care of injured patients and preparing the bodies of dead 
soldiers for the necessary administrative processes.  The 
veteran stated that because of his religious beliefs, he had 
difficulty accepting killing and shooting; however, he was 
able to perform all his other duties effectively.  The 
examination report also notes the veteran's complaints of 
panic attacks, beginning in 1970 and gradually improving.  He 
stated that he used to have the attacks once or twice a month 
at night; his last attack was nine months earlier.  These 
attacks were described as a choking sensation with serious 
shortness of breath, a feeling of doom and fear that he might 
die of a heart attack.  The veteran could not connect these 
attacks to any of his experiences in Vietnam.  He reported 
incompatibility with his wife; he reported that he was under 
the care of a doctor for sexual dysfunction.  He also 
reported that he thinks of Vietnam quite frequently; these 
thoughts are a mixture of good and bad memories.  The 
examiners stated that there was no "significant interference 
of this reminiscing on [the veteran's] work effectiveness 
[or] on his enjoyment of life."  The veteran reported 
involvement in many activities, including reading, gardening 
and traveling, as well as a closeness with friends and 
family.  The examiners also stated that the veteran did not 
"report any avoidance patterns or any other symptomatology 
usually seen in Post Traumatic Stress Disorder."  Upon 
mental status examination, the veteran was soft-spoken and 
cooperative.  He was capable of getting his point across with 
clarity.  His speech was coherent, relevant and goal-
directed.  There was no abnormality in the form or the 
content of thought.  There was no indication of a psychomotor 
retardation or excitement.  The veteran was not psychotic; he 
did not hallucinate nor was he delusional.  Insight and 
judgment were not impaired.  Memory for both recent and 
remote events was good.  Attention span and concentration 
were within normal limits.  The examiner noted that that 
there was no indication of clinically significant neurotic or 
psychotic defenses.  The examiner also noted that, as far as 
the veteran's work record was concerned, there was no 
indication that his experiences in Vietnam caused any 
measurable disadvantage.  Diagnoses included partner-
relational problem (family problem) and sexual dysfunction.  
The examiners stated that the veteran:

indicates that he thinks of Vietnam all 
the time.  The memories are both pleasant 
and unpleasant.  There is no report of 
other intrusive thoughts, no signs of 
avoidance behaviors or of numbing.  No 
evidence of symptoms of increased arousal 
or of other interference of the war 
experience on his present life.  

At this point a diagnosis of Post 
Traumatic Stress Disorder cannot be 
entertained.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski , 1 Vet. App. 78 
(1990).  In this regard, the veteran has submitted a 
plausible claim and it is further noted that it appears that 
all relevant evidence necessary to adjudicate the claim has 
been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for PTSD, there must be 

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f) (1999).

Review of the record shows that the veteran served from 
September 1965 to August 1967, with approximately one year 
served in Vietnam.  His decorations include the Combat 
Medical Badge.  Accordingly, there is sufficient evidence to 
conclude that he did participate in combat to some extent, 
making the cited provisions applicable.  Thus, the Board 
concludes that he did participate in combat and that the 
stressors that he has related must be accepted as credible.

This is not, however, sufficient to establish the veteran's 
claim.  Rather, there must be medical evidence of a current 
disability.  The veteran's sincere belief that he has PTSD is 
not enough as he does not have the medical expertise or 
training necessary to diagnose his condition.  While he has 
been diagnosed as having "symptoms of PTSD" by a VA 
physician in June 1993 and a disability "very compatible 
with PTSD" by a VA physician in December 1996, the most 
recent VA examinations have resulted in conclusions that 
although he may have some PTSD-like symptoms, he does not 
have PTSD.

At this point the case turns on whether the veteran does, in 
fact, have PTSD which involves weighing of the various 
examination reports and the persuasiveness of those reports.  
In this regard, the June 1993 and December 1996 VA treatment 
reports are rather conclusive in nature without specifying 
the reasoning behind the diagnosis.  The June 1993 treatment 
record notes that no psychological testing was accomplished 
before the diagnosis of symptoms of PTSD was rendered.  The 
December 1996 treatment record notes that the diagnostic 
impression was "very compatible with PTSD but" that the 
veteran "will have to be followed."  After this statement, 
the diagnosis of rule out PTSD was noted.

On the other hand, the board of VA psychiatrists who examined 
the veteran in 1999 reviewed the veteran's claims folder, 
including the aforementioned VA treatment reports, and 
reviewed the criteria for diagnosing PTSD, following which 
they concluded that the veteran did not have PTSD.  They 
specified their reasons for that conclusion noting that there 
was no evidence of intrusive thoughts, signs of avoidance 
behaviors, or symptoms of increased arousal.  In addition, 
there was no evidence of any other interference of the war 
experience on the veteran's present life.  Mental status 
examination and the veteran's history were not compatible 
with a PTSD diagnosis.  Under such circumstances, it is found 
that the clear weight of the medical evidence favors the 
conclusion that the veteran does not have PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Since the weight of the evidence as described above clearly 
favors a denial of the claim for service connection for PTSD, 
the doctrine of giving the veteran the benefit of the doubt 
when the evidence is in relative equipoise is not for 
application.  38 U.S.C.A. § 5107(b).

Psychiatric Disorder Other than PTSD

A July 1978 rating decision denied the veteran's claim for 
service connection for a psychiatric disorder (characterized 
as anxiety neurosis), on the basis that no psychiatric 
disorder was demonstrated during service.  Although the 
veteran was given written notification of this determination 
that same month, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996),  aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the July 1978 rating decision, the RO had 
before it for consideration: the veteran's service medical 
records, including a May 1967 separation examination, which 
are negative for complaints or findings of a psychiatric 
disorder; and a May 1978 VA examination report that notes the 
veteran's complaints of a fainting feeling accompanied by a 
fear of death for the past two months, and a diagnosis of 
anxiety neurosis.  Upon consideration of this evidence, the 
RO denied service connection for a psychiatric disorder 
(characterized as anxiety neurosis), holding that no 
psychiatric disorder was demonstrated during service.  The 
July 1978 rating decision was not appealed and became final.

The evidence submitted since the July 1978 final rating 
action includes: VA outpatient treatment records dated from 
1985 to 1993; a June 1990 VA examination report; VA 
examination reports dated in 1991, 1994, and 1999; VA 
hospitalization reports dated in June 1993, July 1994, August 
1994 and December 1996; and a letter from the veteran dated 
in August 1993.

The VA outpatient treatment records dated from 1985 to 1989, 
VA outpatient treatment reports dated from 1992 to 1993 and 
the June 1990 VA examination report note diagnoses for 
disabilities not herein at issue.  No complaints or findings 
of a psychiatric disorder were noted.  As this medical 
evidence is not material to the claim at hand, it does not 
afford a basis upon which the veteran's claim may be 
reopened.

The VA outpatient treatment reports dated in 1990 and 1991 
note that the veteran was seen for various complaints, 
including psychiatric complaints.  Treatment records note the 
veteran's complaints of anxiety, insomnia, panic attacks and 
marital distress; however, no findings relating a psychiatric 
problem to active military service are given.  As the VA 
treatment records dated from 1990 to 1991 are not material to 
the claim at hand, demonstrating only that the veteran had 
post-service problems, a fact which was known at the time of 
the unappealed rating action in 1978, they do not afford a 
basis upon which the veteran's claim may be reopened.

In addition, the other newly submitted evidence includes VA 
examination reports dated in 1991, 1994 and 1999.  The 
October 1991 VA examination report notes the veteran's 
complaints of anxious mood and panic attacks.  He denied 
auditory and visual hallucinations.  Examination revealed 
poor concentration and intact cognitive functions.  Insight 
and judgment were fair.  Diagnoses included generalized 
anxiety disorder with panic features.  The August 1994 
examination report notes the veteran's complaints of nervous 
attacks since 1969.  The veteran denied flashbacks or dreams 
related to his military service.  Examination revealed that 
the veteran was oriented to person, place and time.  Memory 
was intact, but there was some delay in response with a lack 
of concentration.  The examiner noted that the veteran was 
tense and anxious.  His speech was relevant, coherent and 
logical.  Insight and judgment were fair.  Impression was 
generalized anxiety disorder with panic attacks.  The June 
1999 VA examination reports note that the veteran was 
examined by a psychologist and by two psychiatrists.  The 
report by the VA psychologist notes that the veteran reported 
that he used to have suffocating feelings at night, but these 
feelings were becoming less frequent.  Upon examination, the 
veteran was alert and oriented in all spheres.  He was 
pleasant and cooperative, with good eye contact and good 
interpersonal skills.  Speech was organized, goal-directed, 
and of normal rate and volume.  Mood was euthymic.  Affect 
was broad in range, appropriate to content and well 
modulated.  There was no evidence of overt or reported signs 
of psychosis, delusion, hallucination, or thought disorder.  
The veteran reported adequate sleep; he denied nightmares.  
Cognitive functions appeared to be intact.  The veteran 
reported panicky feelings only at night, experienced by 
feelings of suffocation, pounding heart, choking and fear of 
dying.  Diagnosis was panic disorder without agoraphobia.  
The report by the VA psychiatrists notes the veteran's 
complaints of panic attacks, beginning in 1970 and gradually 
improving.  He used to have the attacks once or twice a month 
at night; his last attack was nine months earlier.  These 
attacks were described as a choking sensation with serious 
shortness of breath, a feeling of doom and fear that he might 
die of a heart attack.  The veteran could not connect these 
attacks to any of his experiences in Vietnam.  He reported 
incompatibility with his wife.  The veteran reported that he 
was under the care of a doctor for sexual dysfunction.  Upon 
examination, the veteran was soft-spoken and cooperative.  He 
was capable of getting his point across with clarity.  His 
speech was coherent, relevant and goal-directed.  There was 
no abnormality in the form or the content of thought.  There 
was no indication of a psychomotor retardation or excitement.  
The veteran was not psychotic; he did not hallucinate nor was 
he delusional.  Insight and judgment were not impaired.  
Memory for both recent and remote events was good.  Attention 
span and concentration were within normal limits.  The 
examiners noted that that there was no indication of 
clinically significant neurotic or psychotic defenses.  
Diagnoses included partner-relational problem (family 
problem) and sexual dysfunction.  The examiners stated that 
there was "no evidence connection between the family 
problems and any illness the [veteran] might have acquired on 
account of the war in Vietnam."  As the October 1991, August 
1994 and June 1999 VA examination reports are not material to 
the claim at hand, demonstrating only that the veteran had 
post-service problems, a fact which was known at the time of 
the unappealed rating action in 1978, they do not afford a 
basis upon which the veteran's claim may be reopened.  
Furthermore, the VA examination reports do not refer to the 
onset of a psychiatric disorder during service; therefore, 
the evidence does not constitute new and material evidence 
sufficient to reopen the claim of service connection for a 
psychiatric disorder other than PTSD.

In addition, the other newly submitted evidence includes VA 
hospitalization reports dated in June 1993, July 1994, August 
1994 and December 1996.  The June 1993 report of 
hospitalization notes that the veteran was admitted for 
observation and evaluation.  The veteran complained of 
anxiety and sleep disturbance.  Psychiatric inventories 
revealed symptoms such as sleep disturbance, concentration 
problems and flashbacks.  Mental status examination revealed 
mild anxiety and symptoms of a severe mental disorder.  There 
was no thought disorder; the veteran denied hallucinations.  
Diagnoses included anxiety disorder not otherwise specified.  
The July 1994 report of hospitalization notes the veteran's 
complaints of nightmares and a choking feeling.  Upon 
examination, the veteran was alert and oriented times three.  
The veteran denied hallucinations and suicidal or homicidal 
ideation.  Diagnoses included adjustment disorder.  The 
August 1994 report of hospitalization notes that the veteran 
was functioning in the average range of intelligence.  The 
examiner noted the possibility of some type of cognitive 
dysfunction, possibly secondary to anxiety and depression.  
The December 1996 report of hospitalization notes that the 
veteran began experiencing panic attacks approximately one 
year 

after his discharge from military service.  He reported three 
panic attacks in one night, ten days before his hospital 
admission.  The veteran also reported a decrease in 
concentration.  He denied hallucinations and suicidal or 
homicidal ideation.  Upon mental status examination, the 
veteran was cooperative.  Speech was congruent, logical and 
normal in rate and volume.  Affect was congruent with mood.  
Thought processes were normal.  Memory was average.  Insight 
and judgment were good.  The veteran did not develop any 
panic attacks during his hospital stay.  Diagnoses included 
anxiety disorder and panic attack, sporadic.  This additional 
evidence is new in that it shows treatment for psychiatric 
problems following service, but no findings relating the 
problem to active military service are given.  As the VA 
hospitalization reports are not material to the claim at 
hand, demonstrating only that the veteran had post-service 
problems, they do not afford a basis upon which the veteran's 
claim may be reopened.  Furthermore, the VA hospitalization 
reports do not refer to the onset of a psychiatric disorder 
during service; therefore, the evidence does not constitute 
new and material evidence sufficient to reopen the claim of 
service connection for a psychiatric disorder other than 
PTSD.

The other newly submitted evidence includes a letter from the 
veteran dated in August 1993.  The veteran stated that he 
experienced "the feeling of choking and a constant fear of 
dying while asleep" during his military service and 
thereafter.  The Board notes that lay assertions of medical 
causation do not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In 
short, because the veteran's opinion is not supported by 
medical expertise, it is not probative of the issue at hand, 
namely whether the veteran has a current disability which is 
attributable to service.  Therefore, the veteran's statement 
does not afford a basis upon which his claim may be reopened.



ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder other 
than PTSD is not reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 


